Hall, J.
Appellant was convicted of rape and, the jury being unable to agree as to his punishment, he was sentenced to the penitentiary for life.
On this appeal he assigns seven alleged errors but argues only that the evidence was insufficient to prove the crime charged and also that the verdict was contrary to the overwhelming weight of the evidence.
It would serve no good purpose to set forth the evidence upon which the conviction rests. "We have carefully read and considered the entire record and we think that the assignments argued are not well taken.  In our opinion the evidence was ample to prove the crime charged and it was not contrary to the overwhelming weight of the evidence. The testimony of the prosecutrix was clear and sufficient to prove the crime and there was a disputed issue of fact to be decided by the jury. Fairley v. State, 152 Miss. 656, 120 So. 747.
Affirmed.
Roberds, P. J., and Kyle, Arrington and Gillespie, JJ., concur.